Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Sidney B. Hale, Jr., Appellant                         Appeal from the 336th District Court of
                                                        Fannin County, Texas (Tr. Ct. No. CV-14-
 No. 06-15-00021-CV         v.                          41722).    Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 City of Bonham, Appellee                               Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s dismissal of the case.
       We further order that the appellant, Sidney B. Hale, Jr., pay all costs of this appeal.




                                                        RENDERED SEPTEMBER 23, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk